Title: To George Washington from James McHenry, 10 December 1796
From: McHenry, James
To: Washington, George


                        
                            Sir.
                             10 Decr 1796.
                        
                        I have prepared every thing for the departure of the deputies of the Northern
                            Nations who will leave this City early on Monday morning. As they have expressed a desire of
                            taking leave of you to-day, if it should be convenient, I request you to mention the time,
                            when I will send them with Col. Mentges. With the greatest respect I have the honour to be
                            Sir Your most ob. St
                        
                            James McHenry
                            
                        
                    